Case 6:19-cv-01711-WWB-EJK Document 23-3 Filed 09/13/19 Page 1 of 7 PageID 684




                  EXHIBIT C
                      AFFIDAVIT OF
                JANET LIVINGSTON
Case 6:19-cv-01711-WWB-EJK Document 23-3 Filed 09/13/19 Page 2 of 7 PageID 685
Case 6:19-cv-01711-WWB-EJK Document 23-3 Filed 09/13/19 Page 3 of 7 PageID 686
Case 6:19-cv-01711-WWB-EJK Document 23-3 Filed 09/13/19 Page 4 of 7 PageID 687
Case 6:19-cv-01711-WWB-EJK Document 23-3 Filed 09/13/19 Page 5 of 7 PageID 688
Case 6:19-cv-01711-WWB-EJK Document 23-3 Filed 09/13/19 Page 6 of 7 PageID 689
Case 6:19-cv-01711-WWB-EJK Document 23-3 Filed 09/13/19 Page 7 of 7 PageID 690
